In the United States Court of Federal Claims
                                      OFFICE OF SPECIAL MASTERS
                                                 No. 14-1074V
                                              (Not to be Published)

*************************
                           *
MICHAEL SMITH,             *
                           *                                                Special Master Corcoran
                           *
               Petitioner, *                                                Filed: November 21, 2016
                           *
v.                         *                                                Decision; Attorney’s Fees and
                           *                                                Costs; Influenza (“Flu”) Vaccine;
SECRETARY OF HEALTH        *                                                Chronic Urticaria.
AND HUMAN SERVICES,        *
                           *
               Respondent. *
                           *
*************************

Samantha P. Travis, Brian & Travis, Kalispell, MT, for Petitioner.

Lara A. Englund, U.S. Dep’t of Justice, Washington, DC, for Respondent.


                             ATTORNEY’S FEES AND COSTS DECISION1

       On November 4, 2014, Michael Smith filed a petition seeking compensation under the
National Vaccine Injury Compensation Program (“Vaccine Program”) alleging that he suffered
from severe and chronic urticaria after his receipt of the influenza (“flu”) vaccine on November 9,
2011.2 Petition at 1 (ECF No. 1). Thereafter, the parties were able to reach an informal settlement
agreement and requested I issue a “15-Week” Order, which I did. ECF No. 37. The parties then


1
  Because this decision contains a reasoned explanation for my actions in this case, I will post it on the United States
Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012). As
provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the published decision’s inclusion of
certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days within
which to request redaction “of any information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure
of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole
decision will be available to the public. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine Act” or “the Act”).
Individual section references hereafter will be to § 300aa of the Act (but will omit that statutory prefix).
filed their stipulation for an award of damages on September 27, 2016 (ECF No. 39), and I adopted
the stipulation as my decision granting damages on September 29, 2016 (ECF No. 41).

      Petitioner has now filed a motion for attorney’s fees and costs, dated November 16, 2016.
See ECF No. 46. Petitioner requests reimbursement of attorney’s fees and costs in the amount of
$32,009.10. Id. Respondent has formally represented that she does not object to the sum requested.
ECF No. 48.

       I approve the requested amounts for attorney’s fees and costs as reasonable. Accordingly,
I award a total of $32,009.10 as a lump sum in the form of a check jointly payable to Petitioner
and Petitioner’s counsel, Samantha Travis, Esq. In the absence of a motion for review filed
pursuant to RCFC Appendix B, the clerk of the Court SHALL ENTER JUDGMENT in
accordance with the terms of Petitioner’s motion.3



         IT IS SO ORDERED.
                                                                       /s/ Brian H. Corcoran
                                                                          Brian H. Corcoran
                                                                          Special Master




3
 Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by each filing (either jointly or separately)
a notice renouncing their right to seek review.
                                                           2